          Case 1:10-cr-00905-LTS Document 2332 Filed 08/27/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 10-CR-905-LTS

DANIEL FERNANDEZ,

                 Defendant.

-------------------------------------------------------x


                                                           ORDER

                 The Court has received and reviewed Mr. Fernandez’s motion for Compassionate

Release pursuant to 18 U.S.C. § 3582 (Docket Entry No. 2315), the parties’ subsequent briefing

(Docket Entry Nos. 2318 and 2319), and the parties’ status reports dated August 12 and 14, 2020

(Docket Entry Nos. 2330, 2331). Mr. Fernandez seeks a reduction of his sentence to time served

and a modification of his terms of supervised release to accommodate his proposed release plan.

(Docket Entry No. 2315.)

                 This Court has authority to reduce Mr. Fernandez’s sentence pursuant to 18

U.S.C. section 3582(c)(1)(A) if Mr. Fernandez has exhausted his administrative remedies, after

considering the factors set forth in 18 U.S.C. § 3553(a) (“section 3553(a)”) to the extent they are

applicable, upon a finding that “extraordinary and compelling reasons warrant such a reduction.”

Any reduction must be consistent with the applicable policy statements issued by the sentencing

commission, see 18 U.S.C. § 3582(c)(1)(A)(ii), which require that the Court determine that Mr.

Fernandez is “not a danger to the safety of any other person or to the community.” U.S.S.G. §

1B1.13(2).




FERNANDEZ COMP RELEASE ORD                                 VERSION AUGUST 26, 2020                1
         Case 1:10-cr-00905-LTS Document 2332 Filed 08/27/20 Page 2 of 5




               On August 13, 2020, the warden of FCI Miami denied Mr. Fernandez’s requests

for furlough and home confinement. (Docket Entry No. 2331.) Accordingly, Mr. Fernandez has

exhausted his administrative remedies. See 18 U.S.C. § 35832(c)(1)(A).

               Mr. Fernandez has also demonstrated that an “extraordinary and compelling

reason” warrants a reduction of his sentence. Mr. Fernandez has ulcerative colitis, a chronic

autoimmune disorder, for which he takes daily prescription medication that merely manages the

symptoms of the disease. (Docket Entry No. 2315, at 7.) People who are immunocompromised

are at a high risk for severe illness and death from COVID-19, and the pandemic continues to

pose an increased risk for those who are held in custody. People with Certain Medical

Conditions, Centers for Disease Control, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (updated Aug. 14, 2020). There

is a public interest in removing high-risk persons from the prison environment to slow the spread

of COVID-19 within the prison and permit Mr. Fernandez to protect his own health in an

environment where cleaning products are readily available and social distancing is feasible.

Accordingly, the Court finds that the heightened risk of infection and serious illness that

COVID-19 poses to Mr. Fernandez’s health, in light of his chronic autoimmune disorder,

constitutes an extraordinary and compelling reason warranting a reduction of his sentence. 1

               The Court has considered the factors set out in section 3553(a) and finds that a

reduction of Mr. Fernandez’s custodial sentence to time served is necessary in light of his



1
       The Government does not contest that Mr. Fernandez’s medical status, under the current
       pandemic circumstances, provides an extraordinary and compelling reason warranting a
       sentence reduction. (Docket Entry No. 2318, at 4 n.2.)


FERNANDEZ COMP RELEASE ORD                        VERSION AUGUST 26, 2020                         2
         Case 1:10-cr-00905-LTS Document 2332 Filed 08/27/20 Page 3 of 5




medical condition, in the context of the ongoing pandemic and upon consideration of all of the

relevant factors, to render his custodial sentence sufficient but not greater than necessary to

address the sentencing purposes set out in that section. The 144-month sentence the Court

originally imposed was, at the time, appropriate, sufficient, and no greater than necessary to

achieve the purposes of sentencing. However, the total mix of facts relevant to analysis of the

sentencing factors is different now, several years after the sentence was imposed and under the

current pandemic circumstances. To be sure, Mr. Fernandez’s crime was very serious: he was a

broker and dealer within a vast marijuana distribution conspiracy, and organized and directed the

activities of others in connection with the distribution of more than 1,000 kilograms of

marijuana. (Docket Entry No. 1489, at 55:21-25.) However, his crime was non-violent, no

record of disciplinary proceedings while in custody has been brought to the Court’s attention, he

has undertaken rehabilitative activities while in custody, the Government does not argue that he

poses a danger to the public, and continued custody, in light of his chronic autoimmune medical

condition, poses a potentially mortal threat to his own health and safety. Importantly, the social

distancing and other precautions recommended by the CDC to protect Mr. Fernandez’s health are

not feasible in custody. See Interim Guidance on Management of Coronavirus Disease 2019

(COVID-19) in Correctional and Detention Facilities, Centers for Disease Control,

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

correctional-detention.html#verbal-screening (updated July 22, 2020). Accordingly, the Court

concludes that requiring Mr. Fernandez to complete the original 144-month sentence would

constitute a punishment greater than necessary to protect the public and effect deterrence. See

section 3553(a)(2)(C). Mr. Fernandez’ projected release date is currently August 20, 2023.

Continuing to expose Mr. Fernandez to that heightened risk would not promote respect for the




FERNANDEZ COMP RELEASE ORD                        VERSION AUGUST 26, 2020                            3
        Case 1:10-cr-00905-LTS Document 2332 Filed 08/27/20 Page 4 of 5




law, nor provide just punishment for his offense. A reduced sentence enabling him to take

protective measures under home confinement provides Mr. Fernandez with the most effective

manner of medical treatment appropriate to his individual medical condition in light of the

current COVID-19 pandemic. See section 3553(a)(2)(D).

               As noted above, the Government does not argue that Mr. Fernandez is currently a

danger to the community. Mr. Fernandez has proffered that he has a stable place to reside and

financial and personal support. Accordingly, the Court finds that Mr. Fernandez does not pose a

danger to the safety of any other person or the community. 18 U.S.C. § 3142(g). A lengthy

period of supervision, including an additional 24 months of supervision under home confinement

with GPS monitoring for 12 months and 12 months of home confinement under a curfew,

followed by the six-year term of supervised release that was imposed as part of his original

sentence, will address ongoing deterrence, protection of the public, promotion of respect for the

law and treatment needs.

               For the foregoing reasons, the Court grants Mr. Fernandez’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Mr. Fernandez’s custodial

sentence is hereby shortened to time served, and the Court imposes an additional two years of

supervised release pursuant to 18 U.S.C. section 3582(c)(1)(A). Mr. Fernandez will serve the

first year of the additional supervised release on home confinement with GPS monitoring, and he

will continue such home confinement under a curfew determined by the Probation Office for the

second year. Upon completion of this additional two-year supervised release period, he will

commence the six-year period of supervised release that was imposed by the judgment dated

March 21, 2014. (Docket Entry No. 1447). The mandatory, standard, and special conditions of

supervised release that were imposed by the 2014 judgment will apply during the additional and




FERNANDEZ COMP RELEASE ORD                       VERSION AUGUST 26, 2020                            4
        Case 1:10-cr-00905-LTS Document 2332 Filed 08/27/20 Page 5 of 5




original terms of supervised release. The Court will also enter an Order on Motion for Sentence

Reduction under 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release).

              This order resolves Docket Entry Number 2315.


       SO ORDERED.


Dated: New York, New York
       August 27, 2020

                                                           ___/s/ Laura Taylor Swain______
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




FERNANDEZ COMP RELEASE ORD                      VERSION AUGUST 26, 2020                           5
